Name: Commission Regulation (EEC) No 2721/87 of 10 September 1987 amending Regulation (EEC) No 1105/68 on detailed rules for granting aid for skimmed milk for use as feed
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural policy;  agricultural activity
 Date Published: nan

 No L 261 /8 Official Journal of the European Communities 11 . 9 . 87 COMMISSION REGULATION (EEC) No 2721/87 of 10 September 1987 amending Regulation (EEC) No 1105/68 on detailed rules for granting aid for skimmed milk for use as feed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 773/87 (2), and in particular Article 10 (3) thereof, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph is inserted after the first subparagraph of Article 1 (3) of Regulation (EEC) No 1105/68 : 'However, should the fat content exceed the maximum limit by less than 25 % the aid may be granted on condition that the average of the values recorded for the dairy concerned during the six months preceding recording of the excess content is lower than the maximum limit. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. whereas Article 1 (3) of Commission Regulation (EEC) No 1105/68 (3), as last amended by Regulation (EEC) No 3736/86 (4), restricts the aid to skimmed milk with a maximum fat content of 1 % ; whereas experience indi ­ cates that inadvertent failure to observe this limit should not be penalized by loss of the aid ; whereas a provision should therefore be inserted allowing this limit to be exceeded by a certain amount provided that the average fat content recorded over a six month period is within it ; This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 September 1987 . ** For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 78 , 20 . 3 . 1987, p. 1 . (3) OJ No L 184, 29 . 7 . 1968 , p. 24 . (4) OJ No L 347, 9 . 12 . 1986, p. 6 .